Citation Nr: 0328150	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
The veteran also reports being a Member in the Army National 
Guard from May 1970 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).

In May 2002, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.


REMAND

On a Form 9 dated July 2002, the veteran reported duty in the 
Reserve from 1970 to 1994.  However, there is no showing in 
the service personnel records of record that the veteran 
served in the Reserve.  Therefore, the veteran's service in 
the Reserve should be verified.  In particular, all periods 
of active duty for training should be determined, especially 
those in late 1987 and early 1988, in view of information in 
the next paragraph.

During a September 2002 hearing at the RO the veteran 
reported that he developed his current diagnosis of paranoid 
schizophrenia in 1988.  He reported that he got sick on 
reserve duty at a reserve meeting, and he had to go to 
Washington to the hospital.  The hospital is not specifically 
identified.  The veteran reported that he was placed in a 
"shrink" ward and was kept there for 30 days.  As noted, 
the veteran reported that he had reserve duty at that time.  
He then reported that he went to St. Francis hospital.  Any 
available records should be sought.  

He also reported that he was called up for active duty to 
Saudi Arabia but he could not go because the he was checked 
out by military doctors at Ft. Jackson who told him that he 
had psychological sickness and a heart problem.  The veteran 
reported that he was left at Ft. Jackson at the holdover 
company and that he was on active duty status for four-six 
months.  Therefore, the veteran's treatment records from Ft. 
Jackson from 1989 to 1992 should be obtained.

Further, a private medical provider has reported treating the 
veteran since 1988.  Contemporaneous treatment records should 
be obtained.  Most helpful would be treatment records of the 
first treatments rendered.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The RO should locate and include in 
the claims folder any service 
personnel records for the veteran from 
Reserve service from 1970 to 1994, 
including any active duty training 
in1988.  The veteran should be 
contacted for assistance in 
identifying units and where the 
records might be located.  
Additionally if he has copies of any 
orders to active duty or active duty 
for training, he should submit those 
records.  Specifically it should be 
determined whether he was on any type 
of duty or training duty in late 1987 
to early 1988.

3.	The RO should locate and include in 
the claims folder the veteran's 
medical records from Ft. Jackson 
during 1989 to 1992, where the veteran 
reported he was seen by military 
doctors, including contacting the 
veteran for more information, if 
needed.  Additionally the veteran 
should be asked to identify the 
"Washington" hospital, provide 
information to get records from the 
"St. Francis" hospital, and provide a 
release to obtain records from 
particularly 1988, from the private 
physician from whom he got treatment 
starting in 1988.

4.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




